ORDER
This case came before a hearing panel of this court for oral argument October 18, 1994, pursuant to an order that had directed both parties to appear in order to show cause why this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown and that the issues raised by this appeal should be summarily decided.
The defendants, Anne Herron and Michael Herron, appeal from the entry of summary judgment in the Superior Court in favor of the plaintiff, Insurance Company of North America. The trial justice determined that pursuant to the statutory provisions in effect at the time of this accident, G.L. 1956 (1989 Reenactment) § 27-7-2.1(B), and our case law in interpretation thereof, defendant Michael Herron, was not entitled to benefit from the uninsured motorists coverage of $60,000 set forth in the policy issued by the Insurance Company of North America to Michael’s mother, Anne Herron. The liability coverage of the tortfeasor’s carrier, Rum-ford Property and Liability Insurance Company, was in the amount of $100,000. The underinsured coverage of the North America policy was $60,000. The trial justice was correct in holding that the underinsured coverage in North America could not be stacked with the underinsured coverage in the Rum-ford policy. Our decision in Pennsylvania General Ins. Co. v. Cantley, 615 A.2d 477 (R.I.1992) did not require a different result than that reached by the trial justice.
Consequently, the defendants’ appeal is denied and dismissed and the entry of summary judgment in the Superior Court is hereby affirmed.
MURRAY, J., did not participate.